

FIRST AMENDMENT TO
EMPLOYMENT AGREEMENT


This FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is entered into
as of January 28, 2016 (the “Effective Date”), by and between Glowpoint, Inc. a
Delaware corporation (the “Company”) and David Clark (“Executive”). Reference is
made to that certain Employment Agreement by and between the Company and
Executive made as of March 25, 2013 (the “Employment Agreement”). All
capitalized terms not defined herein shall have the meanings assigned to such
terms in the Employment Agreement. The Company and Executive are referred to in
this Amendment collectively as the “Parties.”


WHEREAS, the Parties desire to amend certain terms of the Employment Agreement
as set forth below.
NOW, THEREFORE, in consideration of the promises and mutual covenants and
agreements herein contained and intending to be legally bound hereby, the
Parties hereby agree as follows:
1.Amendment to Section 3(b). Section 3(b) of the Employment Agreement shall be
deleted in its entirety and replaced with the following:
“(b)    In the event this Agreement or Executive’s employment with the Company
is terminated (i) by the Company without Cause or by Executive for Good Reason,
(ii) as a result of the expiration of the Term caused by the Company electing
not to renew this Agreement prior to the end of the Term, or (iii) by the
Company without Cause or by Executive for Good Reason within eighteen months
following a Change in Control then, subject to the terms of Section 3(c), the
Company shall pay to Executive (collectively, the “Severance”):
(A)    the Accrued Obligations;
(B)    if Executive timely elects COBRA coverage, an amount equal to the premium
for COBRA coverage less the employee contribution portion, if any, immediately
prior to such separation from service until the earlier to occur of (i) the date
Executive is entitled to receive substantially similar health insurance coverage
from another source and (ii) the date that is six (6) months after such
separation from service; provided, that if Executive’s employment is terminated
pursuant to subsection (iii) following a Change in Control, the duration of the
COBRA coverage payment shall be extended from six (6) months to twelve (12)
months;

13970451.5

--------------------------------------------------------------------------------



(C)    an amount equal to six (6) months of Executive’s Base Cash Compensation
in effect immediately prior to such termination, provided that if Executive’s
employment is terminated pursuant to subsection (iii) following a Change in
Control, such amount shall be equal to eighteen (18) months of Base Cash
Compensation in effect immediately prior to the effective date of termination;
and
(iv)    if Executive’s employment is terminated pursuant to subsection (iii)
following a Change in Control, an additional amount equal to 100% of Executive’s
maximum annual target bonus amount for the calendar year during which
termination of Executive’s employment occurs, plus the pro-rated portion
(determined on the basis of the number of days during which Executive served
during the applicable calendar year prior to the effective date of termination)
of Executive’s maximum annual target bonus amount for the calendar year in which
the effective date of termination occurs.”
2.Amendment to Section 3(c). The second paragraph of Section 3(c) shall be
deleted in its entirety and replaced with the following:
“For the purposes of this Agreement, a “Change in Control” shall have the
meaning set forth in the Company’s 2014 Equity Incentive Plan in effect on the
First Amendment Date. For purposes of this Agreement, “First Amendment Date”
shall mean January 28, 2016.”
3.Amendment to Section 3(d). Section 3(d) shall be deleted in its entirety and
replaced with the following:
"For purposes of this Agreement, “Good Reason” shall mean that Executive has
severed his employment relationship with the Company based upon (i) the
occurrence of any failure by the Company to pay any salary or other compensation
or benefit when due and owing, (ii) the assignment to Executive by the Company
of duties materially inconsistent with, or a material diminution of, Executive’s
authority, title, duties, or responsibilities as set forth in this Agreement,
including any change requiring Executive to report to anyone other than the
Company’s CEO or the Board (or following a Change in Control, the parent
company’s CEO or Board of Directors), (iii) a material diminution in Executive’s
Base Cash Compensation or bonus opportunity under this Agreement, or (iv) the
Company’s requirement that the primary office that Executive is to perform
services under this Agreement is at a location that is more than thirty (30)
miles from Denver, Colorado. In the event of any circumstance described in this
Section 3(d), Good Reason shall not exist unless

2

--------------------------------------------------------------------------------



Executive provides written notice to the Company of his intention to terminate
his employment for Good Reason, which notice shall identify in reasonable detail
the basis therefor and be delivered within ninety (90) days after the occurrence
of the event or circumstances which provided such basis, and the Company shall
fail to cure such condition within thirty (30) days thereafter."
4.No Other Changes. Except as modified or supplemented by this Amendment, the
Employment Agreement remains unmodified and in full force and effect.
5.Miscellaneous.
(a)    Governing Law. This Amendment and the legal relations hereby created
between the parties hereto shall be governed by and construed under and in
accordance with the internal laws of the State of Delaware, without regard to
conflicts of laws principles thereof.  Each party shall submit to the venue and
personal jurisdiction of the Colorado state and federal courts concerning any
dispute for which judicial redress is permitted pursuant to this Agreement;
however the Company is not limited in seeking relief in those courts.
(b)    Binding Effect. This Amendment is intended to bind and inure to the
benefit of and be enforceable by Executive, the Company and their respective
heirs, successors and assigns, except that Executive may not assign Executive’s
rights or delegate Executive’s obligations hereunder without the prior written
consent of the Company.
(c)    Counterparts. This Amendment may be executed in counterparts, each of
which shall be deemed an original and all of which together shall constitute one
and the same instrument.
 
(d)    Savings Clause. If any provision of this Agreement or the application
thereof is held invalid, the invalidity shall not affect other provisions or
applications of this Amendment or the Employment Agreement which can be given
effect without the invalid provisions or applications and to this end the
provisions of this Amendment or the Employment Agreement are declared to be
severable.
[Signature page follows.]






    

3

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties hereto have caused this First Amendment to
Employment Agreement to be executed as of the date first above written.




    GLOWPOINT, INC.




By:     /s/ PETER HOLST    
Name: Peter Holst
Title: President and CEO




EXECUTIVE:




/s/ DAVID CLARK    
David Clark



4